Exhibit 10.2

AMENDMENT TO CONSULTING AGREEMENT

THIS AMENDMENT TO CONSULTING AGREEMENT is made and entered into this 12th day of
June, 2015, by and between TapImmune Inc. (the “Company”) and Dr. John Bonfiglio
(“Consultant”), and amends that certain Consulting Agreement between the Company
and Consultant, dated February 10, 2015 (the “Consulting Agreement”).

W I T N E S S E T H:

WHEREAS, the Company desires a greater time commitment from Consultant to assist
the Company, and the Consultant is willing to devote additional time thereto;

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Paragraph 4 of the Consulting Agreement is hereby amended to increase the
monthly cash fee from Ten Thousand Dollars ($10,000.00) per month to Fifteen
Thousand Dollars ($15,000.00) per month for each month spent performing
Consultant’s duties under the Consulting Agreement.

2. EXHIBIT A attached to the Consulting Agreement is hereby amended to increase
the number of hours that Consultant shall perform these services from “up to 80
hours per month” to “up to 120 hours per month.”

3. Except as specifically modified by this Amendment, all other terms and
conditions of the Consulting Agreement shall remain in full force and effect and
the same are hereby ratified and confirmed.

4. This Amendment may be executed in one or more counterparts (including by
electronic means), each counterpart is deemed an original, and all counterparts
collectively constitute one and the same document.

IN WITNESS WHEREOF, the parties have executed this Agreement on day and year
first above written.

 

CONSULTANT:     COMPANY:       TapImmune Inc.

/s/ John Bonfiglio

      By:  

/s/ Glynn Wilson

Dr. John Bonfiglio       Dr. Glynn Wilson, Chief Executive Officer